            Case
            Case 1:19-cv-06943-RA
                 1:19-cv-06943-RA Document
                                  Document 28
                                           27 Filed
                                              Filed 03/19/20
                                                    03/18/20 Page
                                                             Page 1
                                                                  1 of
                                                                    of 2
                                                                       2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
CHARLES GANSKE,                                                         Case No. 19-CV-06943-RA

                                   Plaintiff,

                 -against-

LOUISE DAPHNE MENSCH,

                                    Defendant.
------------------------------------------------------------------X

                                       MOTION TO WITHDRAW

        PLEASE TAKE NOTICE that pursuant to Local Rule 1.4, Maria Louisa Bianco

respectfully moves to withdraw as attorney for Plaintiff Charles Ganske and for the Court to

direct the Clerk to remove her name from the electronic docket in this case. As of March 24,

2020, I will no longer be affiliated with the firm of Dealy Silberstein & Braverman (“DSB”).

DSB will continue as counsel for Defendants in this matter with Milo Silberstein remaining as

the lead attorney in this case.

Dated: New York, New York
       March 18, 2020                                         Respectfully Submitted,

                                                              Maria Louisa Bianco

                                                              Maria Louisa Bianco
           Case
           Case 1:19-cv-06943-RA
                1:19-cv-06943-RA Document
                                 Document 28
                                          27 Filed
                                             Filed 03/19/20
                                                   03/18/20 Page
                                                            Page 2
                                                                 2 of
                                                                   of 2
                                                                      2



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on March 18, 2020, a copy of the foregoing MOTION FOR

WITHDRAWAL OF APPEARANCE was filed electronically and served by U.S. Mail on

anyone unable to accept electronic filing. Notice of this filing will be sent by email to all parties

by operation of the court's electronic filing system or by U.S. Mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing

through the court's ECF System. Notice of this filing was also sent by electronic mail and U.S.

Mail to Charles Ganske.

                                                       ________/s___________

                                                       Maria Louisa Bianco




Application granted.

SO ORDERED.



               ___________________________
               Ronnie Abrams, U.S.D.J.
               March 19, 2020
